                          1:20-cv-01383-MMM # 10            Page 1 of 4
                                                                                                      E-FILED
                                                                 Wednesday, 24 February, 2021 10:13:07 AM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

EDWARD JORDAN,                                         )
                                                       )
                               Plaintiff,              )
v.                                                     )      No.: 20-cv-1383-MMM
                                                       )
BLOOMINGTON POLICE DEPARTMENT,                         )
e al.,                                                 )
                                                       )
                               Defendants.             )

                                   MERIT REVIEW ORDER

       Plaintiff, currently a federal prisoner at the Manchester Federal Correctional Center, files

a complaint regarding the circumstances of his 2013 arrest and subsequent conviction. Plaintiff

does not identify his claims as arising under 42 U.S.C. § 1983 or other federal statute, checking

“Unknown”, and alleging that his claims involve “impersonating a federal DEA agent, falsifying

both federal and state documents, collusion with federal DEA for a fraudulent purpose, due

process violation, perjury.”

       The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In

reviewing the Complaint, the Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts must be provided to “state a

claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th

Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard does not

require “detailed factual allegations”, it requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011)

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                 1
                           1:20-cv-01383-MMM # 10             Page 2 of 4




        Plaintiff indicates that on July 17, 2013, he was subject to an allegedly joint surveillance

by the DEA and the Bloomington Police Department on the suspicion that he was engaging in

the distribution and sale of crack cocaine. Plaintiff alleges that Defendant Bloomington Police

Officer Bierbahm employed a confidential informant to engage Plaintiff in a controlled drug buy.

The informant contacted Plaintiff by phone, with the conversation recorded and used at trial. At

some time prior, another Defendant, Bloomington Detective Raisbeck had been deputized for a

2-year term as a DEA agent. Plaintiff claims that Defendant Raisbeck’s deputization had expired

at the time the conversation was recorded so Defendants were bound by the Illinois

eavesdropping statute, 720 ILCS 5/14-2, which requires all-party consent. Plaintiff asserts that

Defendants fraudulently attempted to circumvent the Illinois statute by alleging that Defendant

Raisbeck was acting as a federal agent so the more lenient federal eavesdropping statute, 18

U.S.C. § 2511(2)(c) which allows for one-party consent, would apply. Plaintiff asserts that

pursuant to the state statute, the incriminating recording should have been excluded at trial.

        Plaintiff reveals that he had asserted this same claim in an earlier case Jordan v.

Bloomington Police Department et al., No. 19-1154 (C.D. Ill. May 3, 2019), there alleging that

Defendants’ conduct violated the Fourth Amendment. The case was dismissed with prejudice on

May 9, 2019, for Plaintiff’s failure to state a federal claim. The Court noted that one-party

recordings are allowable under federal statute, citing 18 U.S.C. § 2511(2)(c);United States v.

White, 401 U.S. 745, 751–54 (1971). It found, therefore, that Plaintiff’s complaint concerned

only a violation of Illinois statute and did not raise a federal question. See Jordan, No. 19-1154

[ECF 6].

        Plaintiff has essentially refiled the same case here and offers nothing new. While he

attempts to reclassify his claims, they are still based on the alleged violation of Illinois statute.



                                                   2
                           1:20-cv-01383-MMM # 10            Page 3 of 4




As Plaintiff’s case was dismissed with prejudice and he admittedly did not appeal, he is

foreclosed from proceeding in federal court under the Rooker-Feldman Doctrine. “The Rooker–

Feldman principle prevents a state-court loser from bringing suit in federal court in order

effectively to set aside the state-court judgment. Gilbert v. Illinois State Bd. Of Educ., 591 F.3d

896, 900(7th Cir. 2010). See also, Campbell v. Detella, 33 Fed. Appx. 829, 830 (7th Cir. 2002)

(applying Rooker-Feldman). [“A] federal court is not an appropriate venue for [plaintiff’s]

disagreement with the Illinois Court of Claims' handling of his case… federal courts lack

jurisdiction to hear claims adjudicated by state courts or claims that are inextricably intertwined

with the merits of a state court judgment.”

       In addition, Plaintiff’s claim is subject to the bar of res judicata, or claim preclusion,

which provides that “a final judgment forecloses successive litigation of the very same claim...’”

Donelson v. Prado, No. 09-6227, 2011 WL 941233 at *5 (N.D. Ill. March 16, 2011) quoting

Taylor v. Sturgell, 553 U.S. 880, 891 (2008). See Donelson, 2011 WL 941233, at *6 (subsequent

complaint barred by res judicata as plaintiff had had a “full and fair” opportunity to litigate his

prior case, dismissed at merit review).

       In addition, it would appear that the claims which Plaintiff has alleged, including that

Defendant Raisbeck impersonated a federal agent, do not provide for a private right of action.

There are also potential statute of limitations concerns where Plaintiff files a civil action alleging

conduct which occurred in 2013. Furthermore, if Plaintiff’s claim is construed as filed under

§ 1983, Heck v. Humphrey, 512 U.S. 477 (1994) applies. Heck bars a § 1983 claim for money

damaged which, if successful, would undermine the validity of the underlying conviction or

sentence. Id. at 477.




                                                  3
                              1:20-cv-01383-MMM # 10            Page 4 of 4




          For these various reasons, Plaintiff’s complaint is dismissed with prejudice and he will be

assessed a strike for filing a frivolous pleading. All pending matters are vacated. This case is

closed.

          IT IS THEREFORE ORDERED:

               1) Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the complaint would be futile for

the various reasons identified herein. This case is therefore closed. The clerk is directed to enter a

judgment pursuant to Fed. R. Civ. P. 58.

          2)      This dismissal shall count as one of the plaintiff's three allotted “strikes” pursuant

to 28 U.S.C. Section 1915(g). The Clerk of the Court is directed to record Plaintiff's strike in the

three-strike log.

          3)      Plaintiff must still pay the full docketing fee of $350 even though his case has

been dismissed. The agency having custody of Plaintiff shall continue to make monthly

payments to the Clerk of Court, as directed in the Court's prior order.

          4)      If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to appeal

in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed. R.

App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.




_ 2/24/2021                                            s/Michael M. Mihm
ENTERED                                                MICHAEL M. MIHM
                                                   UNITED STATES DISTRICT JUDGE



                                                     4
